NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0820-20

DREW BRADFORD,

          Plaintiff-Appellant,

v.

JENNIFER LEVEY,

          Defendant-Respondent.


                   Submitted March 7, 2022 – Decided March 23, 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Docket No. L-1210-19.

                   Drew Bradford, appellant pro se.

                   Hoagland, Longo, Moran, Dunst & Doukas, LLP,
                   attorneys for respondent (Richard J. Mirra, of counsel
                   and on the brief).

PER CURIAM

          Plaintiff Drew Bradford appeals pro se from an October 30, 2020 Law

Division order, denying his: (1) motion to reconsider the summary judgment
dismissal of the intentional infliction of emotional distress (IIED) count of his

third amended complaint against defendant Jennifer Levey; and (2) motions for

leave to file sixth and seventh amended complaints. We affirm.

      We summarize the pertinent facts from the motion record in a light most

favorable to plaintiff as the non-moving party.       See R. 4:46-2(c); Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). We set forth only that

portion of the protracted procedural history relevant to this appeal.

      The parties were residents of a Bedminster condominium complex; their

apartments shared a common wall. On July 1, 2019, the parties executed a

settlement agreement resolving two previous lawsuits filed by plaintiff against

his prior landlord, related entities, defendant, and other individuals. Plaintiff

agreed to release defendant from all claims – including IIED – that occurred

prior to "the signing of th[e] release."

      Nonetheless, on September 17, 2019, plaintiff filed, pro se, a four-count

complaint against defendant, alleging physical assault, negligent infliction of

emotional distress, IIED, and tort. The complaint recited multiple incidents

between May 2017 and September 8, 2019, during which defendant allegedly

disturbed the quiet enjoyment of plaintiff's apartment in various ways. As one

notable example, plaintiff claimed defendant "loudly knock[ed] on [his] hollow


                                                                           A-0820-20
                                           2
metal door at all hours of the night," causing him to awaken and "ingest medicine

to correct [his] racing heart."

      Defendant thereafter answered plaintiff's complaint and asserted thirty

affirmative defenses, including the entire controversy doctrine barred the

complaint for "fail[ure] to bring all related claims against this defendant in his

prior lawsuit against this defendant." Plaintiff twice amended his complaint,

filing his third amended complaint on March 20, 2020. Retaining the same four

counts as plaintiff's original complaint, the third amended complaint redacted

all alleged incidents prior to July 2019.

      In May 2020, defendant moved for summary judgment, apparently

seeking dismissal of all counts as a matter of law. 1 Following oral argument,

the Somerset County assignment judge issued a compelling statement of

reasons, accompanying an August 13, 2020 order. The judge analyzed each of

plaintiff's claims in view of the governing law, dismissing the complaint in its

entirety.




1
  In response to our request for the transcripts of the hearings, plaintiff advised
the motion hearings were limited to argument. See R. 2:5-3(b) (providing the
transcript of proceedings must not include "legal arguments by counsel unless a
question with respect thereto is raised on appeal").
                                                                             A-0820-20
                                        3
      Pertinent to this appeal, the judge analyzed plaintiff's allegations against

defendant in view of the elements of an IIED cause of action and found "the

conduct alleged by [p]laintiff simply fail[ed] to rise to the level required to

successfully assert a claim for [IIED]." Citing the Court's decision in Buckley

v. Trenton Sav. Fund Soc'y., 111 N.J. 355, 366-67 (1988), the judge found

"[d]efendant's alleged conduct [wa]s not 'extreme and outrageous,' 'atrocious,'

or 'utterly intolerable in a civilized community' but rather is harassing and noise-

generating behavior stemming from a neighborly dispute." Accordingly, the

judge dismissed the IIED claim.

      On August 21, 2020, plaintiff moved for reconsideration of the summary

judgment dismissal of his IIED claim and leave to file a sixth amended

complaint.2 On September 11, 2020, plaintiff moved for leave to file a seventh

amended complaint.

      Following argument, the assignment judge denied plaintiff's motions. The

judge issued a fourteen-page written statement of reasons, accompanying an

October 30, 2020. Regarding plaintiff's motion for reconsideration, the judge


2
   Apparently, plaintiff had moved for leave to file fourth and fifth amended
complaints while defendant's summary judgment motion was pending. During
that timeframe, defendant's motion was improvidently granted and thereafter
vacated when the court determined plaintiff had not been served. Defendant's
motion was adjourned several times until the August 13, 2020 return date.
                                                                              A-0820-20
                                         4
found plaintiff's "rambling stream of consciousness diatribe" reiterated the

"same factual contentions," previously considered by the court.

      Nonetheless, the judge thoughtfully considered plaintiff's implicit

argument that his "medical and physical disabilities" should be afforded "some

deference."   Acknowledging those conditions garnered "sympathy from a

'human standpoint,'" the judge found "those circumstances do not change the

legal analysis that applies whether the conduct in issue is 'extreme and

outrageous' and 'utterly intolerable in a civilized community'" pursuant to the

governing law. Buckley, 111, N.J. at 366-67; see also Ingraham v. Ortho-

McNeil Pharmaceutical, 422 N.J. Super. 12, 21-22 (App. Div. 2011). The judge

concluded plaintiff failed to meet the standard for reconsideration. See Palombi

v. Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010) (recognizing

reconsideration "is not appropriate merely because a litigant is dissatisfied with

a decision of the court or wishes to reargue a motion").

      Turning to plaintiff's motions for leave to file sixth and seventh amended

complaints, the judge considered the "futility of the amendment[s]" under Rule

4:9-1. Regarding plaintiff's application to add a count for civil harassment in

his proposed sixth amended complaint, the judge aptly recognized "New Jersey

does not recognize a claim for civil harassment." As to plaintiff's proposed


                                                                            A-0820-20
                                        5
seventh amended complaint, the judge noted "some new factual claims" were

asserted "but the rambling and duplicative claims appear[ed] to be, for all intents

and purposes, indistinguishable from the [s]ixth [a]mended [c]omplaint." The

judge concluded the court afforded plaintiff "more bites at the apple" than it

"would normally allow." This appeal followed.

      In his merits brief on appeal, plaintiff raises the following points for our

consideration:

            I. THE TRIAL COURT ERRED WRITING THERE
            "IS NO COPY OF THE SEVENTH AMENDED
            COMPLAINT."

            II. THE TRIAL COURT ERRED THAT PLAINTIFF
            DID NOT ESTABLISH DEFENDANT'S CONDUCT
            TO BE A PROXIMATE CAUSE OF PLAINTIFF'S
            EMOTIONAL DISTRESS.

            III. THE TRIAL COURT ERR[ED] WRITING
            "PLAINTIFF ADMITS THAT DEFENSE COUNSEL
            ACTUALLY PROVIDED HIM WITH A COPY OF
            THE   DECISION.["]     (INGRAHAM)   (SEE
            PLAINTIFF'S CERTIFICATION IN SUPPORT OF
            HIS MOTION FOR LEAVE TO FILE A SECOND
            [AMENDED] COMPLAINT). SECOND [SIC], AT
            ORAL ARGUMENT PLAINTIFF DID NOT ARGUE
            OR ASSERT THAT HE OPPOSED THE COURT
            HEARING THE MOTION BECAUSE HE WAS
            UNABLE TO PERFORM LEGAL RESEARCH).

            IV. THE TRIAL COURT ERRED BY COMMON
            SENSE SAYING, "PLAINTIFF HAS CHOSEN TO


                                                                             A-0820-20
                                        6
      PROCEED          AS      A       SELF[-]REPRESENTED
      LITIGANT."

      V. RATHER THAN BE REPETITIVE, LET US
      COMBINE THE NEXT TWO ISSUES. THE TRIAL
      COURT SAYS THAT "THIS ISSUE IS ANOTHER
      REQUEST FOR THIS COURT TO RECONSIDER
      PRIOR RULINGS." . . . [SIX]TH & [SEVEN]TH
      AMENDED          COMPLAINTS           ARE
      INDISTINGUISHABLE.

In his reply brief, plaintiff further contends:

      1. HONORABLE [ASSIGNMENT JUDGE] AND
      [DEFENDANT] CONTRADICT IN, AT LEAST ONE
      JUNCTURE, SINCE THEY BOTH EITHER
      GRANTED OR PAID IN SETTLEMENT TO
      [PLAINTIFF] FOR "INTENTIONAL INFLICTION
      OF EMOTIONAL DISTRESS."

      2. [DEFENDANT] REFERS TO THE SETTLEMENT
      THREE TIMES IN THEIR BRIEF, EVEN
      FALSIFYING THE SETTLEMENT.         THUS,
      [PLAINTIFF] REFERRED TO THE SAME
      SETTLEMENT IN HIS LEGAL ARGUMENT #
      [ONE], AND HE CONTINUES TO HEREIN, TO
      REBUTE [SIC] [DEFENDANT'S] FALSEHOOD
      REGARDING THE SETTLEMENT.

      3. [DEFENDANT] COMPLAINS OF THERE BEING
      NO TRANSCRIPT.

      4. KNOWING [PLAINTIFF] WAS SUFFERING
      FROM A HEART CONDITION AND THAT
      [DEFENDANT'S] NOISE ATTACKS AT ALL
      HOURS OF THE NIGHT THROUGH A HOLLOW
      METAL DOOR ONLY [SEVEN] FEET FROM
      [PLAINTIFF]'S BED WERE CAUSATION OF

                                                            A-0820-20
                                   7
              [PLAINTIFF] SUFFERING HIS HEART TO RACE
              FOR HOURS, COMPELLED TO INGEST CARDIAC
              MEDICINES, AND THEN MAKE NUMEROUS
              TRIPS TO THE CARDIOLOGIST TO HAVE HIS
              HEART CHECKED, [DEFENDANT] COMMITTED
              [EIGHTEEN]    MORE     NOISE    ATTACKS,
              RESULTING IN, "MR. DREW BRADFORD
              HAVING     TACHYCARDIA     INDUCED    BY
              NEIGHBOR      HARASSMENT       REQUIRING
              [METOPROLOL] THERAPY."

              5. DEFENDANT['S] . . . EXAMPLE OF INGRAHAM
              I[S] APPLES AND ORANGES COMPARED TO
              PLAINTIFF['S] . . . INGRAHAM [SIC]. THE [IIED]
              OF [DEFENDANT] FITS THE INGRAHAM CASE.

      We have considered plaintiff's contentions in view of the applicable law

and conclude they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). We affirm substantially for the reasons set forth

by the judge in his cogent statement of reasons accompanying the October 30,

2020 order.

      Affirmed.




                                                                        A-0820-20
                                      8